FILED
                           NOT FOR PUBLICATION
                                                                            SEP 25 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN DOE, 7; et al.,                             No.   15-35506

              Plaintiffs-Appellants,             D.C. Nos.    1:12-cv-02080-CL
                                                              1:13-cv-00724-CL
 v.                                                           1:13-cv-00825-CL

JOSEPHINE COUNTY,
                                                 MEMORANDUM*
              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                      Argued and Submitted August 16, 2017
                            San Francisco, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and WATTERS,**
District Judge.

      Plaintiffs-Appellants appeal from the district court’s decision granting

Josephine County’s motion for summary judgment, dismissing the Plaintiffs’

federal law claims as barred by the applicable two-year statute of limitations and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Susan P. Watters, United States District Judge for the
District of Montana, sitting by designation.
dismissing their state law claims as barred by Oregon’s ten-year statute of ultimate

repose. The facts are known to the parties and will not be repeated here unless

necessary.

                                           I

      The district court did not err in concluding that the Plaintiffs’ federal law

claims, which were tolled until the Plaintiffs turned 19, are barred by the applicable

two-year statute of limitations. Or. Rev. Stat. § 12.160; TwoRivers v. Lewis, 174

F.3d 987, 991 (9th Cir. 1999) (“Under federal law, a claim accrues when the

plaintiff knows or has reason to know of the injury which is the basis of the

action.”). The Plaintiffs concede that they knew they had been physically harmed

by the abuse when it occurred.

      The federal claims accrued at the time the Plaintiffs recognized they had

suffered some harm and knew the identity of the tortfeasor, even if a different kind

of harm arose years later. Wallace v. Kato, 549 U.S. 384, 391 (2007). A separate

claim does not accrue and the statute of limitations is not tolled even if the

Plaintiffs were not aware that the psychological problems they are suffering as

adults were caused by the abuse. Id. (“Under the traditional rule of accrual . . . the

tort cause of action accrues, and the statute of limitations commences to run, when

the wrongful act or omission results in damages. The cause of action accrues even


                                           2
though the full extent of the injury is not then known or predictable.” (quoting 1 C.

Corman, Limitation of Actions § 7.4.1, pp. 526-27 (1991))).

      The district court was also correct to conclude that reasonable plaintiffs

exercising reasonable diligence would have known about the County’s liability,

given the fact that Plaintiffs were aware of the initial harm committed by someone

they knew to be a County employee, information about this case has been publicly

available since 1994, a significant amount of time has passed, and another victim

filed a lawsuit in 1994. See Bibeau v. Pac. Nw. Research Found., Inc., 188 F.3d

1105, 1108 (9th Cir. 1999).

                                          II

      The Plaintiffs’ state law claims are barred by Oregon’s two-year statute of

limitations for the same reasons the federal claims are barred. See Raethke v. Ore.

Health Sci. Univ., 837 P.2d 977, 979 (Or. App. 1992) (in banc); Or. Rev. Stat. §

30.275(9). The child abuse exclusion in Or. Rev. Stat. § 12.117 does not apply to

claims made pursuant to the Oregon Tort Claims Act. Doe I v. Lake Oswego

School Dist., 353 Or. 321, 335-36 (2013); see also Or. Rev. Stat. § 30.275(9). As

such, we do not need to reach the question of whether the state law claims are

barred by Oregon’s statute of ultimate repose, and we affirm the district court’s

dismissal of the state law claims on this alternative ground.


                                          3
                                        III

      The judgment of the district court is AFFIRMED.1




      1
       The motions to file amici curiae briefs by the National Center for Victims
of Crime, the Oregon Trial Lawyers Association, and Legal Voice are
GRANTED.
                                         4